COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00371-CR


TERRY MICHEAL SIMS                                                       APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION 1

                                       ----------

      Appellant Terry Micheal Sims attempts to appeal his conviction for

indecency with a child, which was enhanced by prior convictions and for which

he negotiated a guilty plea in exchange for ten years’ confinement.

      On August 13, 2013, this court sent the parties a letter stating that the trial

court’s certification of Appellant’s right to appeal states that this is a plea-bargain

      1
       See Tex. R. App. P. 47.4.
case and Appellant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). We

informed the parties that this appeal may be dismissed unless Appellant or any

party desiring to continue the appeal filed with the court, on or before Friday,

August 23, 2013, a response showing grounds for continuing the appeal. See

Tex. R. App. P. 25.2(d), 44.3. We have received no response.

       Rule 25.2(a)(2) of the rules of appellate procedure provides that in a plea-

bargain case, an appellant may appeal only “those matters that were raised by

written motion filed and ruled on before trial” or “after getting the trial court’s

permission to appeal.” Tex. R. App. P. 25.2(a)(2). Here, the record shows that

Appellant waived all pretrial motions, and the trial court has not consented to an

appeal. Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(a)(2), (d),

43.2(f).



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 5, 2013




                                         2